DETAILED ACTION
Status of Claims
Claims 1-20 have been canceled in the response received 6/6/2022.
Claims 21-33 are new in the response received 6/6/2022.
Accordingly, claims 21-33 are pending.
Claims 21-33 are rejected. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 has been considered by the examiner.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system and media device, as claimed in claims 1 and 15, are directed to apparatuses. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of advising a user regarding a purchase. Specifically, representative claim 21 recites the abstract idea of: 
conducting a conversation with the user to identify a set of expressly stated positive and negative user-specific preferences, wherein the conversation involves at least a question to the user, and a second question to the user based upon a response of the user to the question; 
storing the set of user-specific preferences; and 
utilizing the stored set of user-specific preferences to verbally warn the user from completing the prospective purchase.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 21 recites the abstract idea of advising a user regarding a purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the claims recite warning a user from completing a purchase based on preferences obtained via a conversation with the user. These steps represent sales activities or behaviors because purchasing items and receiving information related to that purchase is a sales activity. Additionally, by receiving information related to a purchase using a conversation to derive a user’s opinion, the claimed invention is describing the management of interactions between people. 
Additionally, the recited limitations of representative claim 21 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, conducting a conversation with the user to identify a set of expressly stated positive and negative user-specific preferences, wherein the conversation involves at least a question to the user, and a second question to the user based upon a response of the user to the question is a type of observations. Additionally, utilizing the stored set of user-specific preferences to verbally warn the user from completing the prospective purchase is a type of evaluation. 
Thus, representative claim 21 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 21 includes additional elements such as a computing system and a data store. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 21 merely recites a commonplace business method (i.e., advising a user regarding a purchase) being applied on a general-purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 21 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 21 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 21 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 21 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 21 is ineligible. 
Dependent claims 22-33 do not aid in the eligibility of independent claim 21. For example, claims 22-33 merely provide further embellishments of the limitations recited in independent claim 21. 
Thus, dependent claims 22-33 are also ineligible. 


	
	
	
	
	


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0307478 A1 (hereinafter Pinckney) in view of US 2013/0085345 A1 (hereinafter Geisner).

Regarding claim 21, Pinckney discloses A method of using historical data to assist a user in deciding whether to complete a prospective purchase, the method comprising a computing system:
conducting a conversation with the user to identify a set of expressly stated positive and negative user-specific preferences, wherein the conversation involves at least a question to the user, and a second question to the user based upon a response of the user to the question (Pinckney, see at least: [0167] & Fig. 13 disclose the process of receiving an initial question from the user 1304, providing a dialog between the user and the machine learning facility 1308 comprising questions 1320 and answers 1322. [0114] discloses “the system may IM the first question 1320 to the user, the user 1314 may then IM their answer 1322 back, and the like, until eventually the system IM’ed the user 1314 a link to the decision, or directly IM’ed the name of the decision 1310 to the user.” [0134], Fig. 8, & Fig. 8A  describe the user’s profile 712 which stores information regarding the user such as the user’s likes and dislikes from answered questions 1320. For example, Fig. 28 & [0176] disclose that “a user’s query is ‘suv’.” Then, [0177] discloses “the user may start the ‘What new car should I buy’ topic and answered that they want a SUV that is under $18,000 and is more practical than extravagant,” then “the system may want to get the user’s preference as to what is more important--that the vehicle be an SUV or under $18,000.”);
 storing the set of user-specific preferences in a data store (Pinckney, see at least: [0134] & Fig. 8 describe the user’s profile 712 which stores information regarding the user such as the user’s likes and dislikes. [0192] disclosing “collecting the preferences of the user 3318 and storing them as a user preference profile 3310.”); and
utilizing the stored set of user-specific preferences to advise the user regarding completing the prospective purchase (Pinckney, see at least: [0167] & Fig. 13 disclose providing a decision to the user 1310 based on the dialog from questions 1320 and answers 1322. [0131] & Fig. 4 disclose showing the user 1314 the decision 1310 which displays that the decision 1310 is based on the user’s 1314 answers to questions. [0192] disclosing “the preferences of the user 3318 as stored in the user preference profile to provide a response back to the user that relates to the query from the user 3314,” and “the user’s top 3 results are displayed personalized based on their taste profiles.” ).
Although disclosing advising a user regarding a prospective purchase, Pinckney does not disclose verbally warning the user from completing the prospective purchase.
However, in a similar system of providing advice regarding a prospective purchase based on a user’s preferences, Geisner teaches verbally warning the user from completing the prospective purchase (Geisner, see at least: [0200] teaches “a food recommendation…such as in the form of spoken words.” Then, [0208] teaches “the recommendation can be…negative, indicating the nutritional parameters are incompatible with the preferences/restrictions.” Additionally, [0073] teaches “the personal A/V apparatus can warn the user of the allergy or prevent the user from seeing the item so that the user does not purchase or eat it.” See also, [0262]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included verbally warning the user from completing the prospective purchase as taught by Geisner in the recommendation system of Pinckney because both systems relate to using collecting a user’s preferences for items and then providing advice regarding purchasing items based on preferences. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the warning of Geisner in place of the recommendation decision of Pinckney. As the system of Pinckney already describes providing advice regarding an item based on stored preferences, Pinckney would have operated in the same manner when modified with the warning of Geisner since both a recommendation and warning are types of advice. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Regarding claim 22, Pinckney in view of Geisner teaches the limitations of claim 21, as described above. Pinckney further discloses wherein a value of at least one of the positive and negative user-specific preferences comprises a range (Pinckney, see at least: [0076] disclosing an answer such as “under $200”.).

	Regarding claim 23, Pinckney in view of Geisner teaches the limitations of claim 21, as described above. Although disclosing creating a user profile, i.e., persona, of preferences, Pinckney does not explicitly disclose correlating in the data store, different ones of the user-specific preferences with different first and second personas, respectively.  
	However, Geisner further teaches correlating in the data store, different ones of the user-specific preferences with different first and second personas, respectively (Geisner, see at least: [0075] teaches “the user’s food profile will include information about food restrictions for the user, user’s family and/or user’s friends.” Fig. 8F).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included correlating in the data store, different ones of the user-specific preferences with different first and second personas, respectively as taught by Geisner in the recommendation system of Pinckney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, by using multiple personas as described in Geisner would have provided a more personalized, better recommendation (Geisner: [0002]). Both systems relate to using collecting a user’s preferences for items and then providing advice regarding purchasing items based on preferences. As the system of Pinckney already describes creating a profile, i.e., persona, of a user, it would have been obvious to have generated more than one persona because Pinckney would have operated in the same manner when modified with the multiple personas of Geisner. 

Regarding claim 24, Pinckney in view of Geisner teaches the limitations of claim 21, as described above. Although disclosing creating a user profile, i.e., persona, of preferences and collecting information regarding family and friends, Pinckney does not explicitly disclose wherein at least one of the first and second personas comprises an interpersonal relationship.  
	However, Geisner further teaches wherein at least one of the first and second personas comprises an interpersonal relationship (Geisner, see at least: Fig. 8F & [0182]-[0183] describe relating users to one another).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein at least one of the first and second personas comprises an interpersonal relationship as taught by Geisner in the recommendation system of Pinckney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, by using multiple personas as described in Geisner would have provided a more personalized, better recommendation (Geisner: [0002]). Both systems relate to using collecting a user’s preferences for items and then providing advice regarding purchasing items based on preferences. As the system of Pinckney already describes creating a profile, i.e., persona, of a user, it would have been obvious to have generated more than one persona that are based on an interpersonal relationship because Pinckney would have operated in the same manner when modified with the multiple personas of Geisner. 

Regarding claim 25, Pinckney in view of Geisner teaches the limitations of claim 21, as described above. Pinckney further discloses correlating in the data store, different ones of the user-specific preferences with different circumstances (Pinckney, see at least: [0082] disclosing “weather is a condition under which users have a differentiated preference depending on the time of day and the weather conditions.”).

Regarding claim 26, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Pinckney further discloses wherein at least one of the different circumstances comprises a specified time (Pinckney, see at least: [0082] disclosing “weather is a condition under which users have a differentiated preference depending on the time of day.”).

Regarding claim 27, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Pinckney further discloses herein at least one of the different circumstances comprises a specified location (Pinckney, see at least: [0165] discloses “the user 1314 may be initially asked different types of questions 1320 intended to provide the system with information to aid in the learning of the user’s preferences, such as questions 1320 about…geographic location.”).

Regarding claim 28, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Pinckney further discloses wherein at least one of the different circumstances comprises a specified event (Pinckney, see at least: [0082] disclosing “weather is a condition under which users have a differentiated preference depending on the time of day.” See also, [0084]).

Regarding claim 29, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Pinckney further discloses wherein at least one of the different circumstances comprises a specified transportation mode (Pinckney, see at least: [0120] disclosing “users answering taste questions about themselves and then giving feedback about which cars they like and don’t like.” See also, [0084]).

Regarding claim 30, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Pinckney further discloses wherein at least one of the different circumstances comprises a specified noise level (Pinckney, see at least: [0079] discloses asking the user “Do you want a loud place or a quiet intimate setting?” when looking for a bar recommendation).

Regarding claim 31, Pinckney in view of Geisner teaches the limitations of claim 21, as described above. Although disclosing advising a user regarding a prospective purchase, Pinckney does not disclose further comprising additionally utilizing user-specific preferences for a different user to warn the user from completing the prospective purchase.
However, in a similar system of providing advice regarding a prospective purchase based on a user’s preferences, Geisner teaches further comprising additionally utilizing user-specific preferences for a different user to warn the user from completing the prospective purchase (Geisner, see at least: [0200] teaches “a food recommendation…such as in the form of spoken words.” Then, [0208] teaches “the recommendation can be…negative, indicating the nutritional parameters are incompatible with the preferences/restrictions.” Additionally, [0073] teaches “when looking at a food item that the user (or family/friend) is allergic to, the personal A/V apparatus can warn the user of the allergy or prevent the user from seeing the item so that the user does not purchase or eat it.” See also, [0262]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included utilizing user-specific preferences for a different user to warn the user from completing the prospective purchase as taught by Geisner in the recommendation system of Pinckney because both systems relate to using collecting a user’s preferences for items and then providing advice regarding purchasing items based on preferences. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the warning of Geisner in place of the recommendation decision of Pinckney. As the system of Pinckney already describes providing advice regarding an item based on stored preferences, Pinckney would have operated in the same manner when modified with the warning of Geisner since both a recommendation and warning are types of advice. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 32, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Pinckney further discloses wherein at least one of the positive and negative user- specific preferences comprises a characteristic of a book (Pinckney, see at least: [0165] discloses “the user 1314 may be initially asked different types of questions 1320 intended to provide the system with information to aid in the learning of the user’s preferences, such as questions 1320 about…books read.”).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0307478 A1 (hereinafter Pinckney) in view of US 2013/0085345 A1 (hereinafter Geisner) and further in view of US 2013/0110666 A1 (hereinafter Aubrey).

Regarding claim 33, Pinckney in view of Geisner teaches the limitations of claim 25, as described above. Although disclosing providing advice regarding a music based on preferences, Pinckney does not disclose wherein at least one of the positive and negative user-specific preferences comprises a music genre.
However, Aubrey teaches wherein at least one of the positive and negative user-specific preferences comprises a music genre (Aubrey, see at least: [0008] teaches “the interactive retail system can scan a music database on a personal mobile device to determine a preferred type of music or song list.”). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein at least one of the positive and negative user-specific preferences comprises a music genre as taught by Aubrey in the advice system of Pinckney/Geisner because the system is already capable of collecting preferences regarding a variety of other topics and the claim is merely requiring a different type of preference. Furthermore, it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).



Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), Applicant's amendments canceling the rejected language have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 5 of the Remarks Applicant argues that “claim 21 addresses a technical problem, which is how to obtain enough user-specific information about a user’s preferences to realistically warn them about purchases they should not complete.” Applicant further argues that “claim 21 recites specific limitations that significantly narrow the scope over what is taught or suggested by the prior art.” The Examiner respectfully disagrees. First, the Examiner disagrees that the claims are written to recite obtaining enough user-specific information to realistically warn the user about a purchase. The claims do not recite anything related to an amount of information gathered. Second, the claims do not recite eligible subject matter despite the collection of user preferences because collecting preferences and providing purchasing advice is not a technical problem or solution. In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing system recited in the claims, advising a customer regarding a purchase is a process that exists in a manual world. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered, but, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.



	
	
	
	
	

	
	

	
	




	
	
	
	





	
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625